Informal or Non-Responsive Amendment

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The reply filed on 3/2/2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): the elected species is not encompasses by the pending claim set.  See 37 CFR 1.111.  
The examiner acknowledges inventor’s election, with traverse, of the species defined on pages 7 and 8 of the 3/2/2021 response to the election/restriction requirement of record on 12/30/2020.  However, the examiner notes that independent claim 1 includes a proviso with respect to variable groups R4, R8 and R12 of the compounds of Formula (I): “…with the proviso of at least one group R4, R8, and/or R12 containing at least 7 or more carbon atoms…”.  But in the elected species R4=H, R8=propyl and R12=pentyl.  That is, none of groups R4, R8, and/or R12 of the elected species contain at least 7 or more carbon atoms.  
Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638.  The examiner can normally be reached on M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        3/17/2021